t c memo united_states tax_court leo p connolly petitioner v commissioner of internal revenue respondent docket no 11165-07l filed date leo p connolly pro_se andrea d haddad for respondent memorandum opinion halpern judge this case is before the court to review a determination made by respondent’s appeals_office appeals that respondent may proceed to collect by levy amounts assessed but unpaid with respect to petitioner’ sec_2001 sec_2002 and federal_income_tax liabilities the years in issue and the unpaid assessments respectively petitioner has moved to dismiss for lack of jurisdiction the motion to dismiss respondent objects respondent has moved for summary_judgment and to impose a penalty under sec_6673 the summary_judgment penalty motion petitioner objects we shall deny the motion to dismiss and grant the summary_judgment penalty motion background the following undisputed facts are established by the pleadings the summary_judgment penalty motion the declaration and four exhibits attached to that motion the motion to dismiss and respondent’s response thereto respondent determined deficiencies in petitioner’s federal income taxes for the years in issue and on date mailed to petitioner statutory notices of deficiency statutory notices with respect to those years petitioner did not petition the tax_court in response to any of the statutory notices on date respondent assessed dollar_figure dollar_figure and dollar_figure with respect to the tax_liabilities including additions to tax and applicable_interest for the years in issue respectively on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing advising him that respondent intended unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and applicable to this case and all rule references are to the tax_court rules_of_practice and procedure to levy to collect the unpaid assessments and informing him of his right to a hearing before appeals on date respondent timely received from petitioner an internal_revenue_service irs form request for a collection_due_process_hearing the hearing request in the hearing request petitioner set forth the following reasons for disagreeing with respondent’s proposed levy he has not engaged in any trade_or_business having to do with tobacco or distilled_spirits for the years in question the only types of taxes that can be collected by distraint are those on cotton and distilled_spirits and he was not involved in cotton or distilled_spirits for the years in question sec_6201 and sec_6331 deal with excise_taxes and not income taxes the irs has not promulgated any implementing regulations for sec_6201 and sec_6331 therefore no statutory authority exists to assess or to levy on his property on or about date an appeals employee settlement officer maria russo ms russo was assigned to conduct petitioner’s appeals hearing on date ms russo sent petitioner a letter the march letter or simply the letter informing him that appeals had received the hearing request and that she had scheduled a telephone conference call for you on monday date pincite a m the letter states that petitioner raised items in the hearing request that the courts have determined are frivolous or groundless and appeals does not provide a face-to-face conference if the only items the taxpayer wants to discuss are such items it advises him that if he is interested in having a face-to-face conference he must be prepared to discuss issues relevant to paying his tax_liability such as collection alternatives eg an offer-in- compromise or an installment_agreement it cautions him that if he wishes to have a face-to-face conference he must write ms russo within days describing the specific legitimate issues he will discuss it continues if you do not qualify for a face- to-face hearing you will have a telephone hearing conference or discuss with us by correspondence any relevant challenges to the filing of the proposed levy it warns petitioner that if he wishes ms russo to consider collection alternatives he must file all federal tax returns required to be filed there was no record of his return and he must submit a complete form 433a collection information statement for individuals it further warns him that in the event he takes his case to tax_court the court is empowered to impose monetary sanctions against him for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless additional telephone and written communications between ms russo and petitioner followed on date ms russo received a letter from petitioner in which he claims that he is not aware of any revenue taxable activity that he is engaged in that makes him liable for an excise_tax measured by his income he attaches an affidavit stating that he is of competent age and mind is a private-sector non-federally-connected individual has not refused or neglected to render any federal-tax-related list of return within the time required upon being notified or required to do so is not and never have been required to deliver a monthly or other return of objects subject_to tax and is not and never have been engaged in the administration or enforcement of any internal revenue laws by date ms russo had received no collection information from petitioner nevertheless on that date pincite a m ms russo telephoned petitioner petitioner asked for a face-to-face hearing ms russo explained that on the basis of the issues he had raised he did not qualify for one petitioner did not propose any collection alternatives ms russo told petitioner that she would consider anything he wanted to send her if he qualified she would schedule a face-to-face conference and if he did not qualify for a face-to-face conference she would make her determination on the material before her on date ms russo received a letter from petitioner providing no collection information protesting the lack of a fair hearing and listing various attached documents including excerpts from court cases and regulations on date appeals team manager matthew n mclaughlin adopting ms russo’s recommendation issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination determining the proposed levy regarding petitioner’s tax_liability for the years in issue to be appropriate the notice_of_determination summarizes ms russo’s recommendation as follows based on the information in the case file the notice_of_intent_to_levy was appropriate at the time it was issued despite several requests to do so the taxpayer failed to submit any financial information and a repayment proposal collection action would be appropriate to collect this debt the action is now necessary to provide for the efficient collection of the taxes despite the potential intrusiveness of enforced collection in response to the notice_of_determination petitioner petitioned the court for review and the petition was filed on date i motion to dismiss discussion sec_6331 authorizes the secretary to levy against property and property rights where a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send the taxpayer written notice of the secretary’s intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a hearing a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested it is to be conducted by appeals sec_6330 the matters to be considered are specified in sec_6330 at the conclusion of the sec_6330 hearing appeals must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 we have jurisdiction to review appeals’s determination sec_6330 as we understand petitioner’s argument in support of the motion to dismiss it is that the secretary’s authority to levy under sec_6331 without a court order does not extend to his property because he is not a government worker petitioner is wrong sec_6331 empowers the irs to levy upon the property of all taxpayers 970_f2d_750 n 10th cir citing 359_us_108 for the following all taxpayers are subject_to levy for deficiencies under sec_6331 sec_6331 specifically names government employees and agents in response to earlier supreme court case 246_us_388 which held that ‘federal disbursing officer might not in the absence of express congressional authorization set off an indebtedness of a federal employee to the government against the employee’s salary’ in the james case the court_of_appeals for the tenth circuit considered the taxpayer’s argument similar to petitioner’s argument here to be frivolous james v united_states supra we reach the same conclusion with respect to petitioner’s argument see also craig v united_states 30_f3d_139 table text pincite wl 9th cir creamer v commissioner tcmemo_2007_266 appeals issued the notice_of_determination pursuant to sec_6330 in response thereto petitioner timely petitioned the court we have jurisdiction to review the petition pursuant to sec_6330 the motion to dismiss is not well founded and as stated we shall deny it ii summary_judgment penalty motion a summary_judgment petitioner assigns error to respondent’s failure to grant him a face-to-face hearing in support of his assignment he avers that he was not informed that he would receive only a a taxpayer's position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for a change in the law e g 119_tc_285 hearing by telephone and that none of his submissions were frivolous respondent asks for summary_judgment in his favor on the ground that ms russo did not abuse her discretion in rejecting petitioner’s request for a face-to-face hearing since he raised only frivolous arguments summary_judgment may be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party has the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment e g 85_tc_812 petitioner does not deny he received the march letter the march letter schedules a telephone conference for date and clearly informs petitioner that he would not receive a face-to-face conference if the only items he wished to discuss were frivolous or groundless nor does petitioner deny he did have a telephone conference with ms russo on date petitioner also does not contradict respondent’s claim that during that telephone conference petitioner proposed no collection alternatives by the hearing request and by his communications with ms russo petitioner raised no substantive issues he made only frivolous legal arguments against the federal_income_tax that we need not refute with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir per curiam ms russo clearly told petitioner that he would get no face-to-face conference if he wished to discuss only frivolous issues the only question is whether ms russo erred in denying petitioner a face-to-face conference although a hearing may consist of a face-to-face conference a proper sec_6330 hearing may also occur by telephone or by correspondence under certain circumstances see 115_tc_329 sec_301_6330-1 q a-d6 proced admin regs petitioner was offered and received a telephone conference moreover petitioner was offered a face-to-face conference if he would identify legitimate relevant and nonfrivolous issues he intended to discuss petitioner did not do so under those circumstances we conclude that ms russo did not err in denying him a face-to-face conference see 117_tc_183 t here may be cases where taxpayers were not given a proper opportunity for an appeals hearing where it will be appropriate for this court to require that an appeals hearing be held however we do not believe that this should be done where as in this case the only arguments that petitioners presented to this court were based on legal propositions which we have previously rejected summary adjudication in respondent’s favor is appropriate b penalty respondent urges us to impose a sec_6673 penalty upon petitioner in pertinent part sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer's position in such a proceeding is frivolous or groundless sec_6673 we have already determined that petitioner’s argument in support of the motion to dismiss is frivolous the hearing request and the history of petitioner’s communications with ms russo during the course of her consideration of his case are replete with frivolous legal arguments moreover the march letter warns petitioner that his arguments are frivolous thereby exposing him to the court’s imposition of a sec_6673 penalty we can see no reason for the petition but to delay the collection of the unpaid assessments petitioner has not only wasted his time but he has also wasted the time of respondent’s employees officers and counsel not to mention the waste of the court’s time in disposing of this case the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 we shall exercise our authority under sec_6673 and require petitioner to pay to the united_states a penalty of dollar_figure an appropriate order and decision will be entered
